

 

--------------------------------------------------------------------------------

 

Exhibit 10.1


BMO CAPITAL MARKETS CORP.
700 Louisiana, Suite 4400
Houston, TX 77002
BANK OF MONTREAL
700 Louisiana, Suite 4400
Houston, TX 77002

 
CONFIDENTIAL
 
January 14, 2008
TXCO Resources Inc.
777 E. Sonterra Blvd., Suite 350
San Antonio, Texas 78258
Attention:  P. Mark Stark, Chief Financial Officer




$125,000,000 Senior Secured Revolving Credit Facility
$100,000,000 Senior Secured Second Lien Term Loan Facility
Supplemental Fee Letter
 
Ladies and Gentlemen:
 
Reference is made to (i) the commitment letter dated February 13, 2007 (the
"Letter") among BMO Capital Markets Corp. ("BMO Capital Markets") and Bank of
Montreal (the "Bank of Montreal", and, together with BMO Capital Markets and the
Bank of Montreal's other affiliates, "we", "our" or "us"), and you, as
supplemented by a supplemental commitment letter dated July 19, 2007 among you
and us (as so supplemented, and including the exhibits and other attachments
thereto, the "Commitment Letter") and (ii) the fee letter dated February 13,
2007 among you and us (the "Original Fee Letter"; the Original Fee Letter, as
supplemented by this supplemental fee letter, the "Fee Letter").  Terms used but
not defined in this letter agreement (this "Supplemental Fee Letter") shall have
the meanings assigned thereto in the Commitment Letter or the Original Fee
Letter.
 
1.           Additional Arrangement Fee.
 
As consideration for BMO Capital Markets' (the "Arranger") agreements under the
Commitment Letter with respect to the Facilities, and specifically as further
consideration for completion of the Satisfactory Syndication of the Second Lien
Term Loan Facility, you agree to pay to BMO Capital Markets, for its own account
and in addition to the fees contemplated by the Original Fee Letter, an
additional arrangement fee (the "Additional Arrangement Fee") equal to
$1,172,500.00.  The Additional Arrangement Fee will be payable in full on the
date of, and subject to, completion of the Satisfactory Syndication of the
Second Lien Term Loan Facility.  We acknowledge that upon payment of the
Additional Arrangement Fee, Section 2 of the Original Fee Letter shall be of no
further force or effect.
 
You confirm your understanding that in connection with the syndication of the
Second Lien Term Loan Facility, each of BMO Capital Markets and Bank of Montreal
may, in its discretion, allocate to the Lenders, or any of them, portions of the
Additional Arrangement Fee and/or any other fees payable to it in connection
therewith.
 

 

--------------------------------------------------------------------------------

 

2.           General.
 
You agree that, once paid, the Additional Arrangement Fee or any part thereof
payable hereunder will not be refundable under any circumstances.  All fees
payable hereunder and under the Commitment Letter will be paid in immediately
available funds and shall not be subject to reduction by way of setoff or
counterclaim.  All fees received by BMO Capital Markets or Bank of Montreal
hereunder or under the Commitment Letter may be shared among BMO Capital
Markets, Bank of Montreal and their affiliates as BMO Capital Markets and Bank
of Montreal may determine in their sole discretion.
 
You agree that you will not disclose the Fee Letter or the contents thereof
other than as permitted by the Commitment Letter.
 
This Supplemental Fee Letter may not be amended or any provision hereof waived
or modified except by an instrument in writing signed by each of the parties
hereto.  THIS SUPPLEMENTAL FEE LETTER SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.  This Supplemental Fee
Letter may be executed in any number of counterparts, each of which shall be an
original and all of which, when taken together, shall constitute one
agreement.  Delivery of an executed counterpart of a signature page of this
Supplemental Fee Letter by facsimile transmission shall be effective as delivery
of a manually executed counterpart of this Supplemental Fee Letter.  Section
headings used herein are for convenience of reference only, are not part of this
Supplemental Fee Letter and are not to affect the construction of, or to be
taken into consideration in interpreting, this Supplemental Fee Letter.


 
Remainder of this page intentionally left blank
 

 

--------------------------------------------------------------------------------

 

If the foregoing correctly sets forth our understanding, please indicate your
acceptance of the terms hereof by returning to the Arranger an executed
counterpart hereof, whereupon this Supplemental Fee Letter shall become a
binding agreement between us.
 
Very truly yours,
 
BMO CAPITAL MARKETS CORP.
 


 
By           /s/Tod Benton                                                      
Name:   Tod Benton                                           
Managing Director
 


 
BANK OF MONTREAL, acting through its U.S. branches and agencies, including its
Chicago, Illinois branch
 


 
By           /s/Joseph A.
Bliss                                                      
Joseph A. Bliss
Managing Director
 


Accepted and agreed to as of
the date first above written:
 
TXCO RESOURCES INC.
 
By:           /s/P. Mark Stark                                           
P. Mark Stark
Chief Financial Officer




 

 

--------------------------------------------------------------------------------

 
